2018 IL App (1st) 143874
                                                                                   SECOND DIVISION
                                                                                        June 14, 2018

                                                  No. 1-14-3874

     THE PEOPLE OF THE STATE OF ILLINOIS,                  )
             Appeal from the

                                                           )
             Circuit Court of

                            Plaintiff-Appellee,            )
             Cook County, Illinois.

                                                           )

     v.                                                    )
             No. 13 CR 3725 

                                                           )

     QUOVADIS GREEN,                                       )
             Honorable

                                                           )              Timothy Chambers,

                            Defendant-Appellant.           )              Judge Presiding.


            PRESIDING JUSTICE MASON delivered the judgment of the court, with opinion.
            Justices Neville and Hyman concurred in the judgment and opinion.

                                                   OPINION

¶1          Defendant Quovadis Green, a security guard who possessed a valid Firearm Owner’s

     Identification Card, was observed with a holstered weapon across the street from Senn High

     School on November 12, 2012. He was convicted of two counts of unlawful use of a weapon

     (UUW) for carrying a loaded, accessible firearm while on a public street and while in a vehicle.

     720 ILCS 5/24-1(a)(4), (a)(10) (West 2010). Because he committed those offenses within 1000

     feet of a school, he was sentenced on a Class 3 felony. Id. § 24-1(c)(1.5).

¶2          On appeal, Green argues that (1) the statute under which he was convicted is

     unconstitutional on its face under Moore v. Madigan, 702 F.3d 933 (7th Cir. 2012), People v.

     Aguilar, 2013 IL 112116, and People v. Chairez, 2018 IL 121417; (2) the evidence was

     insufficient to convict; and (3) one of his convictions should be vacated under the one-act, one-

     crime rule.

¶3                                            BACKGROUND
     No. 1-14-3874


¶4          On November 20, 2012, around 3:15 p.m., Dan Svoboda, a teacher at Senn High School,

     observed a maroon van parked across the street from the school. Green was standing outside the

     van wearing a black security uniform. He appeared to be carrying a gun in a holster on his hip.

     Svoboda observed the gun twice over a 10-minute period.

¶5          Carter Carey, an assistant principal at Senn, also saw Green standing outside the van.

     Svoboda informed Carey that Green was carrying a gun. Carey then walked across the street to

     speak to Green, who had entered the passenger side of the van. Carey identified himself as the

     assistant principal of the school and stated that he had “some concerns.” He asked Green whether

     he was a police officer, to which Green replied that he was a security guard. Carey then walked

     back across the street.

¶6          Svoboda called 911 and reported that Green had a gun. Before police arrived, Carey

     observed the van turn into an alley, come back northbound toward where he and Svoboda were

     standing, and park directly across from them on the east side of the street.

¶7          The parties stipulated that if called to testify, Officer Cannon would state that on

     November 20, 2012, he was on duty and received a 911 call regarding a man with a gun. When

     he arrived at the scene, he observed Green in the front passenger seat of a red van, wearing a

     security guard uniform and an empty holster. Searching the van, Cannon recovered (1) a

     magazine with 16 live rounds from the floorboard of the passenger seat and (2) a cooler next to

     the passenger seat with a Glock G17 pistol inside. The gun and magazine were sent to the crime

     lab, and it was determined that the gun was able to fire.




                                                     -2­
       No. 1-14-3874


¶8            The parties further stipulated that Ray Schnoor, a Cook County State’s Attorney

       Investigator, would testify that he measured the distance between Senn High School and where

       Green was parked to be 97 feet.

¶9            The trial court found Green guilty of two counts of UUW for possessing a loaded,

       accessible firearm in a vehicle (count 1) and on a public street (count 3). 720 ILCS 5/24-1(a)(4),

       (a)(10) (West 2010). Because the court found that Green committed these offenses within 1000

       feet of a school, he was sentenced to one year of probation as a Class 3 felony offender.

¶ 10          Green filed a notice of appeal on November 21, 2014. Briefing was completed in May

       2017 and argument was held in November 2017. 1 During argument, we raised with the parties

       the pending appeal in Chairez from an order of the trial court declaring unconstitutional a related

       provision prohibiting the carriage of firearms within 1000 feet of a public park. The parties

       acknowledged Chairez’s potential impact on the issues presented here, and the State suggested

       we postpone ruling in this case until Chairez was decided.

¶ 11          On February 1, 2018, our supreme court decided Chairez, 2018 IL 121417, where it

       found section 24-1(a)(4), (c)(1.5) of the Criminal Code of 1961 (Code) (720 ILCS 5/24-1(a)(4),

       (c)(1.5) (West 2012)) (prohibiting the carriage of firearms within 1000 feet of a public park)

       unconstitutional. The court severed the prohibition on carriage within 1000 feet of a park from

       the remainder of that section. Following the decision in Chairez, we ordered the parties to submit

       supplemental briefs on the decision’s impact on this case.




              1
               The fact that it took two and a half years to complete briefing on this appeal is unacceptable.
                                                          -3­
       No. 1-14-3874


¶ 12                                                ANALYSIS

¶ 13          The dispositive issue on appeal is the constitutionality of the 2012 version of section 24-1

       of the Code, 2 which provides, in relevant part:

                       “(a) A person commits the offense of unlawful use of weapons when he

              knowingly:

       ***

                              (4) Carries or possesses in any vehicle or concealed on or about his person

                       except when on his land or in his own abode *** any pistol, revolver, stun gun or

                       taser or other firearm, except that this subsection (a) (4) does not apply to or affect

                       transportation of weapons that meet one of the following conditions:

       ***

                                      (iii) are unloaded and enclosed in a case, firearm carrying box,

                              shipping box, or other container by a person who has been issued a

                              currently valid Firearm Owner’s Identification Card; or

       ***

                              (10) Carries or possesses on or about his person, upon any public street,

                       *** any pistol, revolver, stun gun or taser or other firearm, except that this

                       subsection (a)(10) does not apply to or affect transportation of weapons that meet

                       one of the following conditions:



              2
                 Subsections (a)(4) and (a)(10) were amended in 2015 to exclude weapons carried in accordance
       with the Firearm Concealed Carry Act by someone with a valid license under that act. Pub. Act 99-29
       (eff. July 10, 2015) (amending 720 ILCS 5/24-1). Our analysis is limited to the pre-2015 version of the
       statute.
                                                          -4­
        No. 1-14-3874


        ***

                                       (iii) are unloaded and enclosed in a case, firearm carrying box,

                               shipping box, or other container by a person who has been issued a

                               currently valid Firearm Owner’s Identification Card.

        ***

                        (b) Sentence. A person convicted of a violation of subsection 24-1(a)(1) through

               (5), [or] subsection 24-1(a)(10) *** commits a Class A misdemeanor. ***

                        (c) Violations in specific places.


                               *** 


                               (1.5) A person who violates subsection 24-1(a)(4), 24-1(a)(9), or 24­

                        1(a)(10) *** on any public way within 1,000 feet of the real property comprising

                        any school, public park, courthouse, public transportation facility, or residential

                        property owned, operated, or managed by a public housing agency or leased by a

                        public housing agency as part of a scattered site or mixed-income development

                        commits a Class 3 felony.” 720 ILCS 5/24-1 (West 2012).

        Green was convicted of one count of UUW for violating subsection (a)(4) and a second count for

        violating subsection (a)(10). These offenses would ordinarily be Class A misdemeanors, but

        because they were committed within 1000 feet of a school, they were enhanced to Class 3

        felonies, per subsection (c)(1.5).

¶ 14	          In his initial brief, Green argued that subsection (c)(1.5) was a sentencing enhancement,

        while the State maintained it was an element of the offense of UUW. In Chairez, the supreme

        court agreed with the State, holding that because the felony enhancement in section 24-1(c)(1.5)

                                                          -5­
       No. 1-14-3874


       is a fact that must be proven prior to a guilty finding, it is an element of the offense. Chairez,

       2018 IL 121417, ¶¶ 17-18. As such, the offense of “UUW within 1000 feet of a school” is

       distinct from the offense of UUW, which the Seventh Circuit found unconstitutional in Moore,

       702 F.3d at 942. Accordingly, we must separately analyze the constitutionality of section 24­

       1(c)(1.5) as it applies to this separate offense.

¶ 15            All statutes are presumed constitutional, and the party bringing a constitutional challenge

       bears the burden of rebutting that presumption. People v. Greco, 204 Ill. 2d 400, 406 (2003). Our

       review of the constitutionality of a statute is de novo. People v. Hauschild, 226 Ill. 2d 63, 83

       (2007). If reasonably possible, we must construe the statute to affirm its constitutionality and

       validity. Greco, 204 Ill. 2d at 406.

¶ 16            Our supreme court has adopted a two-step framework for analyzing a second amendment

       challenge. In re Jordan G., 2015 IL 116834, ¶ 22. First, we must consider whether the restricted

       activity is protected by the second amendment. Id. If we answer this question in the affirmative,

       only then do we proceed to the second step of the inquiry, which involves applying “the

       appropriate level of scrutiny” and considering the strength of the state’s justification for

       regulating or restricting the activity. Id.

¶ 17            In its supplemental brief, the State concedes that laws regulating the carriage of weapons

       near sensitive places are not necessarily outside the scope of the second amendment (see

       Chairez, 2018 IL 121417, ¶ 30), so we turn to step two of the inquiry, which requires us to

       evaluate the statute under the appropriate level of scrutiny (see In re Jordan G., 2015 IL 116834,

       ¶ 22).




                                                           -6­
       No. 1-14-3874


¶ 18          Green argued for the application of strict scrutiny in his opening brief, but the supreme

       court rejected that standard in Chairez. Instead, the court held that second amendment challenges

       were subject to intermediate scrutiny, but how “rigorously” to apply that scrutiny depends on

       “how much [the challenged restriction] affects the core second amendment right to armed self-

       defense and whose right it affects.” Chairez, 2018 IL 121417, ¶¶ 35, 45. The court found that the

       1000-foot firearm restriction surrounding public parks implicated the “core right to self-defense”

       and affected “the gun rights of the entire law-abiding population of Illinois.” Id. ¶¶ 48-49.

       Accordingly, the court applied “elevated intermediate scrutiny” to the challenged regulation,

       holding that the State had the burden to show a “very-strong” public-interest justification for the

       regulation and a close fit between the law’s means and its ends. Id. ¶ 50.

¶ 19          At oral argument, the State suggested that it is inconsistent to hold that Green, as the

       appellant and the party challenging the constitutionality of the statute, bears the burden to prove

       it is unconstitutional, but adhere to Chairez’s holding that the State must still show a close fit

       between the statute’s means and ends. The State contends its status as appellee in this case

       renders that burden-shifting inappropriate. While the State did not raise this argument in its

       briefs, resulting in forfeiture (Ill. S. Ct. R. 341(h)(7) (eff. May 25, 2018)), we nevertheless

       address it only to note that we do not find an inconsistency (Johnson v. Johnson, 386 Ill. App. 3d

       522, 533-34 (2008) (waiver is limitation on parties, not on courts)). Generally, the burden of

       proving unconstitutionality rests with the party challenging the constitutionality of the statute

       (Chairez, 2018 IL 121417, ¶ 15), but where, as here, the statute implicates a “core right,”

       namely, the right of law-abiding citizens to bear arms in public for self-defense, the State has the

       burden to show the necessary justification for the restriction on that right (see id. ¶¶ 48, 50). And

                                                       -7­
       No. 1-14-3874


       the State must satisfy that burden regardless of whether it is the appellant or the appellee in the

       case.

¶ 20           Here, just as in Chairez, the State’s public-interest justification for the firearm restriction

       within 1000 feet of a school is to prevent crime and protect children, both of which the supreme

       court acknowledged are “important public concerns.” Id. ¶ 52. The State argues that the 1000

       foot ban is closely tailored to meet this goal, citing various statistics in support of its proposition.

       For example, the State points out that between 1988 and 1989, immediately before the UUW

       statute was first enacted, 8 elementary school students were killed and 43 people were injured in

       school shootings. See Amy Hetzner, Where Angels Tread: Gun-Free School Zone Laws and an

       Individual Right to Bear Arms, 95 Marq. L. Rev. 359, 360 (2011). And in the 1992-93 school

       year, after the UUW statute was enacted, 158 guns were confiscated on or near public school

       grounds in Chicago. Id. at 385 (citing Andrew Gottesman, Guns are Shattering Quiet Around

       Schools in Suburbs, Chi. Trib. (Sept. 23, 1993)). This trend has not abated in recent years, as a

       Department of Justice study estimated that between 2007 and 2011 approximately 12,600 acts of

       gun violence occurred in schools in the United States. Michael Planty & Jennifer L. Truman,

       Bureau of Just. Stat., Special Report: Firearm Violence, 1993-2011, at 8 (2013),

       https://www.bjs.gov/content/pub/pdf/fv9311.pdf. And recent events only underscore this

       alarming trend. See, e.g., Manny Fernandez, In Texas School Shooting, 10 Dead, 10 Hurt and

       Many Unsurprised, N.Y. Times (May 18, 2018), https://www.nytimes.com/2018/05/18/us/

       school-shooting-santa-fe-texas.html; Audra D. S. Burch & Patricia Mazzei, Death Toll Is at 17

       and     Could   Rise    in   Florida    School    Shooting,     N.Y.    Times     (Feb.   14,    2018),

       https://www.nytimes.com/2018/02/14/us/parkland-school-shooting.html;               Matthew       Haag,

                                                         -8­
       No. 1-14-3874


       Maryland School Gunman Confronted by Officer Shot Himself, Authorities Say, N.Y. Times

       (Mar. 26, 2018); Kentucky School Shooting: 2 Students Killed, 18 Injured, CNN (Jan. 24, 2018),

       https://www.cnn.com/2018/01/23/us/kentucky-high-school-shooting/index.html.

¶ 21          Significantly, the supreme court rejected the relevance of this identical data in Chairez,

       stating “we see no direct correlation between the information the State provides and its assertion

       that a 1000-foot firearm ban around a public park protects children, as well as other vulnerable

       persons, from firearm violence. The State merely speculates that the proximity of firearms within

       1000 feet threatens the health and safety of those in the public park.” Chairez, 2018 IL 121417,

       ¶ 54. The State’s arguments here are based on the same rationale rejected in Chairez.

¶ 22          To be sure, the data the State provides more directly relates to gun violence in schools,

       but the State still fails to show that the 1000-foot firearm ban mitigates that violence. The data

       does not reflect that the gun violence plaguing our schools was perpetrated within 1000 feet of

       the schools (as opposed to inside the schools themselves) or that the perpetrators of that violence

       were the law abiding adults whose conduct the statute regulates. Accordingly, the State has not

       shown a close fit between the restriction on gun possession within 1000 feet of a school and the

       protection of children. See id.

¶ 23          In arguing to the contrary, the State cites Heller, in which the Supreme Court stated that

       nothing in its opinion “should be taken to cast doubt on *** laws forbidding the carrying of

       firearms in sensitive places such as schools and government buildings,” which it described as

       “presumptively lawful.” District of Columbia v. Heller, 554 U.S. 570, 626-27, n.26 (2008). But

       the State conflates regulations banning the carriage of weapons in certain sensitive places (e.g.,

       schools and government buildings) with subsection (c)(1.5), which bans carriage near those

                                                       -9­
       No. 1-14-3874


       places. This distinction is significant. A ban on firearms in specific places imposes less of a

       burden on the right to bear arms than one that extends to an area of approximately three city

       blocks around those same places. While a gun owner can simply choose not to enter locations

       deemed sensitive, it is manifestly more difficult to avoid areas within 1000 feet of those

       locations, particularly given that there is no notification where the restriction zone begins or

       ends. Indeed, the ban at issue here, just as the ban 1000 feet around public parks at issue in

       Chairez, effectively operates as a total ban on the carriage of weapons for self-defense outside

       the home in Chicago. See Chairez, 2018 IL 121417, ¶ 55. 3 As such, it runs afoul of Aguilar, in

       which the supreme court held that the right to carry firearms is particularly important when

       traveling outside the home. Id. (citing Aguilar, 2013 IL 112116, ¶¶ 19-20).

¶ 24           For these reasons, we conclude that sections 24-1(a)(4), (c)(1.5) and 24-1(a)(10), (c)(1.5),

       prohibiting possession of a firearm within 1000 feet of a school are facially unconstitutional. We

       further hold that this portion of the challenged statute is severable from the remaining provisions

       of the statute. See id. ¶ 62.

¶ 25           Our holding today is narrow in that it addresses only the pre-2015 version of the UUW

       statute. The current version of the statute excepts from its reach those who have a valid license

       under the Firearm Concealed Carry Act. 720 ILCS 5/24-1(a)(4)(iv) (West 2016). Significantly,

       the Firearm Concealed Carry Act continues to prohibit the possession of firearms in “[a]ny

       building, real property, and parking area under the control of a public or private elementary or

       secondary school” (430 ILCS 66/65(a)(1) (West 2016)), even for those with valid licenses. At




               3
                There are, in fact, comparatively fewer parks (600) than schools (951) in the city of Chicago.
                                                          -10­
       No. 1-14-3874


       oral argument, counsel for Green did not take issue with the reasonableness of these prohibitions.

       And so the limited issue presented here is what burdens the legislature may impose on the rights

       of law-abiding citizens to bear arms on public ways adjacent to school property.

¶ 26          Illinois law, as it presently stands, contains no provisions that define a perimeter around

       sensitive places, like parks and schools, where even those authorized to carry weapons in public

       may not enter. If not addressed, the price of the right of law-abiding citizens to carry weapons in

       public will render it necessary to make fortresses out of places like schools, hospitals, churches,

       and public housing, with little positive effect on public safety. A bullet fired by an armed

       security guard can as easily kill a child, patient, or worshiper as one fired by a criminal. And

       although Green was lawfully authorized to carry a weapon, we can conceive of no reason why

       his right to do so should outweigh the State’s interest in the safety of school children on public

       ways adjacent to school property, particularly at dismissal time. It is imperative for the

       legislature to undertake a nuanced, evidence-based study of measures designed to protect our

       citizens from gun violence in the vicinity of sensitive public places without unnecessarily

       burdening the exercise of the second amendment rights of those lawfully authorized to carry

       weapons in public.

¶ 27                                            CONCLUSION

¶ 28          Because we agree with Green’s contention that the statute under which he was convicted

       is unconstitutional, we reverse his convictions for unlawful use of a weapon and we need not

       address his remaining arguments regarding the sufficiency of the evidence or the violation of the

       one-act, one-crime rule.

¶ 29          Reversed.

                                                      -11­